Gilchrist, J.
The precedents of indictments for a riot do not state any specific purpose or act which the rioters intended or assembled to accomplish. Davis's Precedents, No. 304; 4 Burn's Justice 117; 4 Wentworth's Pleadings 309; Davis's Civ. § Cr. Jus. 600; Commonwealth vs. Runnels, 10 Mass. 518. All the precedents state that the persons assembled “ to disturb the peace,” and in some of the forms the unlawful acts they committed are specified. The precedent from Davis, referring to 2 Stark. 640, 2 Chitty’s Cr. L. 488, states that the repondents on, &c. at, &c. did unlawfully assemble themselves together, to disturb the peace, and then and there being so assembled, did make a great noise, riot, &c. From these forms the inference is that the disturbance of the peace is a sufficiently precise statement of the purpose of the rioters. And this is a rational view of the matter. The rioters may have had no precise or definite object to accomplish, beyond disturbing the peace of the community. The disturbance of the peace is an unlawful purpose, which may be accomplished by noise, outcries, and general disorderly conduct, without attacking the person or property of any one. The case of Regina vs. Galston, 2 Ld. Raym. 1210, seems at first to support the position of the respondent’s counsel. The marginal note of the case is, “ an indictment for a riot must show explicitly for what act the rioters assembled.” The indictment alleged that the respondents assembled u to do *173and perpetrate something unlawful, and to disturb the peace.” It was held that this was too general, “ and the act ought to be shown, that the court might judge whether the act was unlawful or not.” Besides the authority derived from the precedents, it may bo remarked of this case, that the reason given by the court for requiring more particularity, is not satisfactory, for the authorities agree that it is not material whether the act intended to be done by such an assembly be of itself lawful or unlawful. 4 Burn’s Just. 119; Hawk P. C. ch. 65, § 7. The illustration given by Hawkins is, that if persons, in a violent and tumultuous manner, join together in removing a nuisance, which may lawfully be done in a peaceable manner, they are as properly rioters as if the act intended to be done by them were never so unlawful; for the law will not suffer persons to seek redress of their private grievances by such dangerous disturbances of the public peace. “ And if in removing a nuisance the persons assembled use any threatening words, (such as, they will do it, though they die for it, or the like,) or in any other way behave in apparent disturbance of the peace, it seems to be a riot.” 1 Russ. on Crimes 268. If one goes to assert his right with force and violence, he may be guilty of a riot. Anonymous, 12 Mod. 648. In Regina vs. Soley, Salk. 594, the information stated that the respondents, with force and arms, with noise and shouting, unlawfully, riotously and routously hindered the bailiff and burgesses of Bewdley from proceeding in the election of a bailiff for the year ensuing. It was held bad, because it did not appear that any right is claimed, nor any such franchise pretended to, so that they might be doing an unlawful act; and also because it is not said that the defendants unlawfully assembled. In a case between the same parties, ibid. 595, the information alleged that the respondents unlawfully, &c. assembled to disturb the peace, and riotously and routously lifted from its hinges, with force and arms, the door of a certain building called the Guildhall of Bewdley. This was held bad, because it did not appear whose house it was. In the same case, reported 11 Mod. 116, Holt, C. J. says, “ the books are obscure in the definition of a riot. I take it, it is not necessary to say they assembled for that purpose, but there must be an unlawful assembly.”
*174In Regina vs. Galston, the indictment alleged that the rioters assembled to do something unlawful, and to disturb the peace; but the true defect is that it is not alleged that they disturbed the peace, nor does the act appear to be unlawful. ' Unless one or the other of these acts appears to be done, the indictment is bad. Perhaps the reason which weighed with the court was, “ that they would not encourage such ill drawn indictmentsfor, besides the other reasons, it contains Latin, which is bad even for law Latin. We are, on the whole, of opinion that the authorities support the present indictment, and that the motion in arrest of judgment should be overruled.
But we think that the verdict must be set aside, on account of the admission of incompetent and irrelevant evidence. Where a person is charged with an offence, it is important to him that the facts laid before the jury should consist exclusively of the transaction which forms the subject of the indictment, which alone he can be expected to be prepared to answer. It is, therefore, not competent for the prosecutor to give evidence of facts tending to prove another distinct offence, for the purpose of raising, an inference that the prisoner has committed the crime in question. Nor is it competent to show that he has a tendency to commit the offence with which he is charged. Thus, on a prosecution for an infamous offence, an admission by the prisoner that, he had committed such an offence at another time, was held to have been properly rejected. Rex vs. Cole, cited 1 Ph. on Ev. 499, (8th Ed.) The case of the respondent is to be tried upon its own merits. It must receive its character, not from what-other persons have done at different times, but from his own acts on the occasion when he is accused of violating the laws. .It is. argued that reference may be made to what was done on a former day, that this transaction may then be compared with that, and thus may acquire a certain character. But then if found guilty, he would be so, not so much’ because what he did was. wrongful in itself, but because his conduct on this occasion was like his conduct on some previous occasion. The two assemblies are to be compared with each other, and the first is more or less disorderly than the second. An assemblage in the month of July, *1751842, is a riot, because it is like an assemblage in the preceding year, and that is riotous, because it was more disorderly than the assemblage in 1842. By comparing one with the other, we establish the guilt of the respondent by arguing in a circle. But that is to be shown by proof of what he did on the present occasion. It is of no consequence whether he is more or less culpable than he was on another occasion. He is not now on trial for any charge except that alleged in the indictment, and it does not alter the complexion of the evidence that it was introduced for the purpose of answering the position of the respondent, that the assemblage was harmless.
We have been referred to the case of Rex vs. Hunt, 3 B. & Ald. 566, as an authority for the admission of the evidence objected to. That was an indictment for an unlawful meeting, for the purpose of exciting discontent, and over which the respondent presided. It was held that resolutions, passed at a meeting assembled a short time before, and over which the respondent presided, in a distant place, and the avowed object of which meeting was that of the meeting mentioned in the indictment, were admissible in evidence, to show the intention of the respondent in assembling and attending the meeting in question. The object was to show the intent of the respondent, by what was in its nature a declaration of his sentiments. The ease presents a different question from that now before us, and is not in point to show the admissibility of the evidence in this case.

Verdict set aside.